Citation Nr: 1546033	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-40 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for generalized arthritis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for peripheral neuropathy of the right arm.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to a disability rating in excess of 20 percent for status-post proximal fracture of the left arm, un-united with callus formation, degenerative changes, and limitation of motion.

6.  Entitlement to a disability rating in excess of 10 percent for olecranon bursitis of the right elbow, status-post cellulitis, with limited motion.

7.  Entitlement to an extension of a temporary total rating beyond October 1, 2009, for residuals of status post left arm proximal fracture, un-united, with callus formation and degenerative changes.
8.  Entitlement to special monthly compensation (SMC) based on the need of the Veteran's spouse for regular aid and attendance.

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984, and June 1984 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the June 2008 rating decision on appeal, the RO also denied service connection for a right knee disorder and peripheral neuropathy of the left arm, and these claims were included in the Veteran's Notice of Disagreement (NOD) and statement of the case (SOC).  However, as the RO granted service connection for these claims in September 2010, they will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).
In November 2011, the appellant withdrew his request for a Board hearing.  VBMS Entry November 30, 2011.  There is no hearing request presently pending.

In November 2014, the Board remanded the claim for an extension for a temporary total rating for the left arm disability.  The Board did not address the remaining claims.  In accordance with the remand directives, the RO obtained the Veteran's records from the Social Security Administration (SSA).  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Since issuance of the latest supplemental statements of the case (SSOCs), additional evidence has been associated with the record.  However, in August 2015 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  See VBMS Entry August 19, 2015.

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for an eye disorder and entitlement to SMC based on the need of the Veteran's spouse for regular aid and attendance have been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The issues of entitlement to service connection for generalized arthritis and an eye disorder, entitlement to higher ratings for the left arm disability and right elbow disability, entitlement to an extension of a temporary total rating for the left arm disability, entitlement to SMC based on the need of the Veteran's spouse for regular aid and attendance, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss as defined by 38 C.F.R. § 3.385.  Left ear hearing loss is not attributable to service and was not manifest within one year of the Veteran's separation from service.

2.  The Veteran's peripheral neuropathy of the right arm is not attributable to service, was not manifest within one year of the Veteran's separation from service, and was not caused or aggravated by the service-connected right elbow disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the right arm have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A January 2008 letter  notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, VA medical records (VAMRs), and SSA records.  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claim.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and bilateral hearing loss or an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would allow aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  






Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current diagnosis of left ear hearing loss for VA purposes based on speech recognition scores, as documented on VA examination in March 2008.  In the right ear, his auditory threshold scores did not meet the criteria of 38 C.F.R. § 3.385 and his speech recognition score was 94 percent.  He does not have hearing loss in the right ear for VA purposes.

On the Veteran's January 1981 and June 1984 entrance examinations, no abnormalities of the ears were found and his hearing tests did not depict hearing loss for VA purposes.  Audiometric testing conducted in April 1982 and August 1985 also did not depict hearing loss for VA purposes.  On his September 1993 separation examination, the Veteran's ears were normal and the hearing test conducted did not show hearing loss for VA purposes.  He denied having hearing loss or trouble with his ears, nose, or throat on the accompanying Report of Medical History.

However, the record establishes that the Veteran had a moderate probability of exposure to hazardous noise in service in the performance of his duties in radio communications.  DD Forms 214; Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  The Board thus finds the Veteran was exposed to hazardous noise during service.  

On VA examination in March 2008, the examiner noted the Veteran's history of military noise exposure, and his report of minimal post-service hazardous noise exposure.  The examiner opined that results of the hearing evaluation were not consistent with hearing loss resulting from exposure to high intensity sounds.  Given this, the examiner concluded that the Veteran's hearing loss was not due or aggravated by events encountered during time served in the military. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

The VA examination report of March 2008 is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on a review of pertinent records and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, including the reports of in-service hazardous noise exposure.  He provided a rationale for the conclusion reached.    

The only other evidence to the contrary of the VA examination report are the Veteran's lay assertions that his left ear hearing loss is related to service.  The VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the Veteran's hearing loss is not related to service.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

As for right ear hearing loss, the Veteran is fully competent to report his symptoms, and has submitted credible statements as to his symptoms.  However, the medical 



findings, as provided in the March 2008 VA examination report, directly address the criteria under which the Veteran's hearing loss disability is assessed.  The Board is bound by the applicable law and regulations to mechanically compare the requirements of 38 C.F.R. §3.385  to the numeric designations from audiometric test results in determining whether there exists hearing loss for VA purposes.

In the absence of a diagnosis of right ear hearing loss, the Board has considered that the Veteran had active service during the Persian Gulf War.  While it is unclear whether he served in the Southwest Asia Theater of operations and qualifies as a Persian Gulf Veteran, the presumptions referable to Persian Gulf veterans are inapplicable as right ear hearing loss has not been shown to a degree of 10 percent or more.  See 38 C.F.R. § 3.317(d)(1); 38 C.F.R. § 4.85; DD Form 214 .  

While chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document hearing loss within one year of the Veteran's September 1993 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between the present condition and in-service injury or disease, hearing loss was not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




Peripheral Neuropathy of the Right Arm

The current records, including a VA examination report of November 2014, establish a diagnosis of peripheral neuropathy of the right upper extremity.

The Veteran sustained a right elbow injury during service, for which he is separately service connected.  However, the service treatment records are devoid of documentation of any neurological abnormality involving the right arm.  On the Veteran's January 1981 and June 1984 entrance examinations, no abnormalities of right arm was found.  His September 1993 separation examination showed normal upper extremities, and he made no pertinent complaints on the accompanying Report of Medical History.

On the matter of nexus, the record contains the opinion of the November 2014 VA examiner.  The examiner reviewed the claims file and examined the Veteran.  The examiner noted the Veteran's 1982 right elbow injury with subsequent infection requiring hospitalization, as well as a 1985 motor vehicle accident in which the Veteran's left arm was fractured.  There was no history of any procedure on the right arm or elbow following the 1982 treatment.  The Veteran reported current pain, burning, and difficulty using both arms.  He reported that he had quit smoking 8 years prior, and had consumed 6 or more drinks per week all his life.  The examiner conducted diagnostic testing and diagnosed peripheral neuropathy of the upper arms.  

The examiner concluded that as the Veteran's pain and burning symptoms originated in 2009 and not earlier, polyneuropathy was not manifest in 1982 or 1985 when the in-service arm injuries were incurred.  The examiner thus opined that the Veteran's neuropathy is not related to his service-connected right elbow bursitis or cellulitis.  In an addendum opinion, the examiner again opined that the disorder is not related to service, and further explained that as the Veteran's peripheral neuropathy affects all 4 limbs it is toxic-metabolic in origin, and as such, is not caused or aggravated by the service-connected right elbow disability.

The preponderance of the evidence is against the claim.  The VA examination reports of November 2014 are adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on a review of pertinent records and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, and provided a rationale for the conclusions reached.    
The only other evidence to the contrary of the VA examination reports are the Veteran's lay assertions that his peripheral neuropathy of the right arm is related to service.  The VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the Veteran's hearing loss is not related to service.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

While chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document such a disorder within one year of the Veteran's September 1993 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between the present condition and in-service injury or disease, an organic disease of the nervous system affecting the right arm was not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for peripheral neuropathy of the right arm is denied.


REMAND

With regard to the claims for entitlement to service connection for an eye disorder and entitlement to SMC based on the need of the Veteran's spouse for regular aid and attendance, the Veteran submitted a timely notice of disagreement (NOD) in response to a March 2015 rating decision that denied the claims.  Veterans Benefits Management System (VBMS) Entries March 30, 3015 & August 29, 2015.  As the Agency of Jurisdiction (AOJ) did not issue a statement of the case (SOC) on the claims, they must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

With regard to the claim for generalized arthritis, the Veteran's DD Form 214 indicates 5 years, 11 months, and 18 days of foreign service, in part, during the Persian Gulf War.  His personnel records have not been obtained, and his service treatment records do not establish whether or not he served in the Southwest Asia Theater of operations.  A February 2010 VA treatment record noted the Veteran was a "Desert Shield and Desert Storm veteran."  VBMS Entry March 13, 2015, p. 345/575.  Development on whether the Veteran qualifies as a Persian Gulf Veteran should be conducted and a medical opinion obtained, as appropriate.

With regard to the claim for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  The Veteran is unemployed and contends he contends he cannot work due to service-connected disabilities.  See VBMS Entry October 19, 2010.  Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO, and for a VA medical opinion.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

The Veteran does not currently meet the threshold minimum percentage rating requirements for a TDIU under 38 C.F.R. § 4.16(a) for the entire appeal period.  In adjudicating the claim, the RO must consider it on an extraschedular basis under 38 C.F.R. § 4.16(b) as applicable.

The Veteran was last examined for his left arm disability in March 2008, and in December 2010 for his right elbow disability.  Updated examinations must be afforded.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Based on the results of the VA examination for the Veteran's left arm disability, the matter of whether he is entitled to additional extensions of his temporary total rating should be referred to the Veterans Service Center Manager under 38 C.F.R. § 4.30(b), as indicated. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the issues of entitlement to service connection for an eye disorder and entitlement to SMC based on the need of the Veteran's spouse for regular aid and attendance.  The Veteran must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matters must be returned to the Board for appellate review.

2.  Provide appropriate VCAA notice with respect to the claim for a TDIU. As needed, ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

3.  Ascertain whether the Veteran qualifies as a Persian Gulf Veteran (i.e. whether the Veteran served in the Southwest Asia Theater of operations during active duty pursuant to 38 C.F.R. § 3.317(e)).  All supportive documentation, to include personnel records, must be associated with the claims file.

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his generalized arthritis.  The claims folder/e-folder must be made available to the examiner for review of the case.  

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

(a.)  If it is determined that the Veteran qualifies as a Persian Gulf Veteran, the examiner must determine whether his current generalized arthritis is due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether the symptoms are due to a known diagnosable disease entity.  

(b.)  If the Veteran does not qualify as a Persian Gulf Veteran, or if there are known clinical diagnoses, the VA examiner must identify the diagnosis.  The examiner must then opine on (i.) whether the disorder began during active service or are related to any incident of service, (ii.) whether the disorder was caused or aggravated (chronically worsened) by any service-connected disability, and (iii.) whether arthritis manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* October 2009 VA treatment record documenting multiple joint pain with degenerative joint disease.  VBMS Entry February 5, 2010, p. 5/17.

* Service treatment records, including September 1993 separation documents, showing no findings of generalized arthritis.  

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  The RO must then arrange for the Veteran to undergo a VA examination(s) to address the severity and complications of the service-connected left arm disability and right elbow disability.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

As for the left arm, the examiner must specify whether there is a loss of bone substance (1 inch (2.5 cms) or more) and marked deformity.  The examiner must provide complete range of motion findings for both arms.

To the extent possible, the examiner must also opine on at what point, following the Veteran's March 2, 2009 surgery, the Veteran's left arm was no longer manifested by (i) severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (ii) immobilization by cast, without surgery, of one major joint or more.  




The examiner's attention is drawn to the following:

* March 2008 and December 2010 VA examiner's findings regarding the Veteran's range of motion of both arms.  The March 2008 VA examiner additionally found a bony callus at the perimeter of the fracture site in the left arm which caused deformity, but no bone loss.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  The RO must determine if any further factual development is required as to the claims for increased ratings for the left arm disability or right elbow disability.

Then, obtain a VA medical opinion to determine the effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (currently, status-post total right knee replacement; status-post proximal fracture of the left arm, un-united with callus formation, degenerative changes, and limitation of motion; olecranon bursitis of the right elbow, status-post cellulitis, with limited motion; and peripheral neuropathy of the left arm), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.
The examiner's attention is drawn to the following:

* November 2014 VA examination report indicating that the Veteran's peripheral neuropathy does not impact his ability to work.

* December 2010 VA examination report indicating that the Veteran's non-service connected right wrist disability caused his unemployability.

* November 2009 private medical report of Dr. K. stating that the Veteran's left arm disability would make it unlikely that he would be able to engage in strenuous activity or manual labor with the left arm.

* October 2009 determination of the SSA that the Veteran was entitled to disability benefits based on fractures of the upper limb. 

* March 2008 VA examination report indicating that the Veteran's left arm disability impacts his ability to work.

7.  As indicated, consider forwarding the claim for an extension of the temporary total rating for the left arm disability to the appropriate Veterans Service Center Manager for consideration of entitlement to an extension beyond October 1, 2009 of a temporary total rating for convalescence following left arm surgery in March 2009 under 38 C.F.R. § 4.30(b) .

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected ratings for his left arm disability and right elbow disability which must then be readjudicated.  

If the percentage requirements for a TDIU under 4.16(a) are not met for the entire appeal period (currently, the percentage standards under § 4.16(a) are not met for any portion of the appeal), the RO/AMC must consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as applicable.  

If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans La558061050w Judge, Board of Veterans' Appeals

Department of Veterans Affairs


